DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1, 8, 10, 12, 16 and 19 have been entered.
Claims 7, 14, 17 and 18 have been canceled.
Accordingly, claims 1-6, 8-13, 15-16 and 19-20 are currently pending.
Response to Remarks
Applicants asks Examiner to reconsider the 112(f) claim interpretation of illuminator in claim 1.  See Remarks Page 9.
The illuminator as claimed is configured to output an illumination signal.  See, e.g., claim 1.  Applicant’s figures 1 and 2 show an illuminator transmitting energy towards an object.  In light of the specification, one of ordinary skill would understand an illuminator to be an active sensor that performs the function of illumination even if the term illuminator covers a broad class of active sensors.  Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003).
As such, the Examiner withdraws the 112(f) claim interpretation of the feature “illuminator” from all claims.  
Allowable Subject Matter
Claims 1-6, 8-13, 15-16 and 19-20 are allowed for reasons as discussed in the previous Office Action.  See 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.W.J./Examiner, Art Unit 3648                                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648